Title: From Benjamin Franklin to All Captains and Commanders of American Armed Ships, [10 March 1779]
From: Franklin, Benjamin
To: All Captains and Commanders of American Armed Ships


Franklin issued this passport for Captain James Cook, the famed British explorer, at the suggestion of the duc de Croÿ, who had paid the American minister a visit to discuss the matter on March 1. The pass was distributed to all American vessels in the ports of France and Spain, and Franklin also sent a copy to Holland for publication.
The news that Cook was already dead, murdered by Sandwich Islanders on February 14, 1779, did not reach Europe until January, 1780. At that time the Royal Society decided to issue commemorative medals in gold, silver, and bronze, bearing Cook’s image. In recognition of the humanitarian gesture of this passport Franklin was nominated to receive a gold medal. The gift was a long time in coming, however. Sir Joseph Banks, president of the Royal Society, first insisted on receiving proof that Franklin had indeed issued such a document, and then found reasons for delaying the award until 1784. Four years later, Franklin was called upon to defend his issuing of the passport against false accusations that he had acted contrary to the wishes of Congress.
 
Gentlemen,
[March 10, 1779]
A Ship having been fitted out from England before the Commencement of this War, to make Discoveries of new Countries, in Unknown Seas, under the Conduct of that most celebrated Navigator and Discoverer Captain Cook; an Undertaking truely laudable in itself, as the Increase of Geographical Knowledge, facilitates the Communication between distant Nations, in the Exchange of useful Products and Manufactures, and the Extension of Arts, whereby the common Enjoyments of human Life are multiplied and augmented, and Science of other kinds encreased to the Benifit of Mankind in general. This is therefore most earnestly to recommend to every one of you; that in case the said Ship which is now expected to be soon in the European Seas on her Return, should happen to fall into your Hands, you would not consider her as an Enemy, nor suffer any Plunder to be made of the Effects contained in her, nor obstruct her immediate Return to England, by detaining her or sending her into any other Part of Europe or to America; but that you would treat the said Captain Cook and his People with all Civility and Kindness, affording them as common Friends to Mankind, all the Assistance in your Power which they may happen to stand in need of. In so doing you will not only gratify the Generosity of your own Dispositions, but there is no doubt of your obtaining the Approbation of the Congress, and your other American Owners.
I have the honour to be Gentlemen, Your most obedient humble Servant



At Passy, near Paris, this 10thDay of March 1779.
}
B FranklinMinister Plenipotentiary from the Congress of the United States at the Court of France


 To all Captains & Commanders of arm’d Ships acting by Commission from the Congress of the United States of America, now in War with Great Britain.
 
Notation: Dr. Franklins Requisition To The Commanders of Ships in the Service of Congress &c.
